The opinion of the Court was delivered by
Mr. Chief Justice McIver.
This is an appeal from a judgment rendered by the late Judge Earle, reversing a judgment of a trial justice in an action to recover damages for killing plaintiff’s mule, by the alleged negligence of defendant’s company. In such a case, this Court has no jurisdiction of any question of fact, but must accept as final the finding of fact by the Circuit Judge. Our jurisdiction is confined to the question whether there is any error in the judgment appealed from. The judgment is set out in the case, and, together with the exceptions thereto for the purposes of this appeal, should be reported. A careful examination of this judgement fails to disclose any error of law therein. On the contrary, every proposition of law stated or referred to therein is fully supported by the recognized authorities cited by the Circuit Judge. Indeed, we do not see that ecay error of law is pointed out in any one of the exceptions. All of the exceptions except the fifth and sixth, which are manifestly too general to require consideration, raise questions of fact only, and we look in vain for even a suggestion of error of law in any of the exceptions.
Even if the Circuit Judge took an erroneous view of the facts of the case as developed by the testimony, which, however, we must say is not the case, this Court would be powerless to relieve the appellant. What the testimony was, was undoubtedly a question of fact; whether the collision of the baggage car with the mule could have been prevented by the exercise of due care, was likewise a question of fact. So, also, the question whether the mule was killed by the negligence of defendant or its servants, or whether such killing was accidental, were also questions of fact. We are unable to perceive that the Circuit Judge laid down or applied any erroneous principle of law in determining these several questions, and'hence there is no reversible error in his judgment.
*218The judgment of this Court is, that the judgment of the Circuit Court is affirmed.